ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Bellal Aziz Construction Company              )      ASBCA No. 60552
                                             )
Under Contract No. W91B4M-09-C-7024          )

APPEARANCE FOR THE APPELLANT:                        Mr. Azizullah Aziz
                                                      Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Matthew A. Freeman, JA
                                                     CPT Harry M. Parent III, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

        This appeal arises from an alleged deemed denial by the contracting officer of a
contractor's claim. The government moved to dismiss the appeal for lack of jurisdiction,
alleging that appellant had not submitted a claim to the contracting officer. In response,
appellant indicated that it concurred with the government's motion and desired to submit
a claim to the contracting officer for a decision. The government provided appellant with
the contact information for the cognizant contracting officer. Appellant subsequently
filed an appeal to the Board from what appears to be a contracting officer's final decision
denying its claim, docketed by the Board as ASBCA No. 60717. By order dated
3 August 2016, the Board informed the parties that it intended to dismiss this appeal
unless either party objected within 14 days of the date of the order. The Board has not
received an objection from either party.

    Accordingly, this appeal is dismissed without prejudice to the prosecution of
ASBCA No. 60717.

       Dated: 19 August 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60552, Appeal ofBellal Aziz
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2